Citation Nr: 0315894	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
loss of use of a creative organ due to VA prescribed 
medication for non-service connected disability, or 
alternatively, entitlement to service connection for loss of 
use of a creative organ as secondary to VA prescribed 
medication for service connected disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the skin due to VA prescribed medication for 
non-service connected disability, or alternatively, 
entitlement to service connection for disability of the skin 
as secondary to VA prescribed medication for service 
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1970 to October 
1972. 

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO originally 
denied claims of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for a skin disorder resulting 
from medication prescribed by VA and entitlement to service 
connection for loss of use of a creative organ secondary to a 
skin disorder.  At that time, the veteran was not in receipt 
of an award of service connection for a skin disorder.  The 
Board remanded these claims in January 1995 and December 
1998.  As noted by the Board in December 1998, the veteran's 
allegations of record at that time essentially indicated that 
he was seeking compensation under 38 U.S.C.A. § 1151 for loss 
of use of a creative organ and a skin disability resulting 
from medication prescribed by VA for non-service connected 
disability.  In a Written Brief Presentation dated October 
2002, the veteran's representative presented a new theory 
that the veteran's claimed disabilities stemmed from VA 
prescribed medication for his service connected mental 
disorder.  In November 2002, the Board notified the veteran 
that the Board would assume jurisdiction over the new theory 
of entitlement.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single 'claim'); Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new theory of etiology regarding the same 
underlying disorder does not result in a "new" claim for 
adjudication purposes).  The Board has rephrased the issues 
listed on the title page to reflect all theories of 
entitlement raised by the veteran.


FINDINGS OF FACT

1.  There is no competent evidence of record that the 
veteran's claimed impotence disorder was caused and/or 
aggravated by his use of VA prescribed medication for his 
service connected and non-service connected disabilities.

2.  There is no competent evidence of record that the 
veteran's skin disorders were caused and/or aggravated by his 
use of VA prescribed medication for his service connected and 
non-service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation, under the 
provisions of 38 U.S.C.A. § 1151 and/or 38 C.F.R. § 3.310, 
for impotence caused or aggravated by VA prescribed 
medication have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1997); 38 C.F.R. § 3.310 (2002).

2.  The criteria for entitlement to compensation, under the 
provisions of 38 U.S.C.A. § 1151 and/or 38 C.F.R. § 3.310, 
for a skin disorder caused or aggravated by VA prescribed 
medication has not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1997); 38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The RO has reviewed both claims under the VCAA provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By means of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the RO has notified the 
veteran of the Reasons and Bases for denying his claims, and 
the evidence obtained and reviewed in arriving at its 
decisions.  By letter dated March 14, 2002, the RO provided 
the veteran notice of the section 5103 requirements as well 
as notice that he needed to submit competent medical opinion 
in support of his claims.  Following review of the claims 
folder, the Board wrote to the veteran on November 20, 2002 
advising him of the claims on appeal, the applicable 
standards of review, the evidence obtained by VA in 
developing his claims, and the additional evidence required 
to substantiate his claims.  At that time, the Board advised 
the veteran of the information required for VA to assist him 
in developing his claims, and that he held the ultimate 
responsibility for providing certain evidence deemed 
necessary to substantiate the claims.  On this record, the 
Board finds that the provisions of 38 U.S.C.A. § 5103 have 
been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records, his VA 
clinical records, and documents pertaining to his claim for 
disability benefits from the Social Security Administration 
(SSA).  The veteran has not referenced any additional 
evidence and/or information in the possession of a federal 
agency.  The veteran has not identified any pertinent records 
in the possession of a private provider of treatment and, by 
statement dated August 5, 2002, he indicated that all 
evidence relevant to his claims on appeal have been 
submitted.  The Board, therefore, finds that the provisions 
of 38 U.S.C.A. § 5103A(b) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  As addressed in more detail below, the 
Board finds that there is no competent evidence of record 
suggesting that the veteran manifests an impotence and/or 
skin disability caused and/or aggravated by VA prescribed 
medication for service connected and/or non-service connected 
disability.  The veteran must make some showing of 
entitlement to VA benefits before VA is obligated to provide 
medical examination or opinion under 38 U.S.C.A. § 5103(d).  
See Wells v. Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003) 
(VA has no obligation to provide medical opinion pursuant to 
38 U.S.C.A. § 5103A(d) absent competent evidence that 
claimant's disability or symptoms are associated with 
service).  On this record, the Board finds that there is 
sufficient evidence of record to make a decision on the 
claims, that the notice and duty to assist provisions of the 
VCAA have been satisfied, and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims.

II.  Factual summary

The veteran had active service from July 1970 to October 
1972.  His service medical records are negative for treatment 
or diagnosis for impotence and/or a chronic skin disorder.  
He was treated for paranoid schizophrenia with prescriptions 
of Navane and Artane.  Post-service, he first presented to a 
VA clinic in November 1989 with complaint of itching all over 
his body for 4-5 months in duration.  At that time, he was 
noted to have diffuse pruritis nodules over a significant 
amount of his body.  He was given an initial diagnosis of 
diffuse dermatitis and "? Eczematous."  At that time, he 
was given a prescription of Hydroxyzine.  A dermatology 
consultation the next month found "No obvious etiology" for 
the skin disorder, but one assessment included probable 
urticaria which was questionably "diet induced."  In 
February 1990, he appears to have been given an assessment of 
allergic dermatitis.  Beginning in March 1990, he began 
carrying a diagnosis of "dermatitis herpetiformis."  He was 
also given diagnoses of generalized pruritis and lichen 
planus.  In January 1991, he was given an assessment of 
neurogenic excoriation of "? etiology."  A subsequent punch 
biopsy pathological report indicated a diagnosis of "chronic 
dermatitis (lichen simplex chronicus)."  Also in January 
1991, he underwent a consultation for complaint of a three-
week history of impotence for which he was prescribed Nicacid 
(NA).  

In March 1992, the veteran filed claims for service 
connection for a nervous condition and a skin disorder, 
described as a "rash," which began in service.  His 
subsequent VA clinical records include his April 1992 request 
for a urology consultation for complaint of impotence, 
otherwise described as erectile dysfunction, at which time he 
also complained of a hernia problem which interfered with his 
sex life.  On VA mental disorder examination in June 1992, he 
reported three post-service hospitalizations for his 
psychiatric disorder, to include his last hospitalization in 
1978 after which he stopped taking his medications.  He also 
reported a "skin rash that started in 1989."  At that time, 
he was given a diagnostic impression of chronic, severe 
paranoid type schizophrenic disorder.  He failed to show for 
his VA skin examination.  

By means of a rating decision dated July 1992, the RO granted 
service connection for schizophrenic disorder, and denied 
service connection for the claimed skin disorder.

Thereafter, the veteran's VA clinical records show his 
September 1992 request for psychiatric treatment.  At that 
time, the veteran indicated that he had "not been taking 
psychiatric medication from 1980."  Thereafter, he was 
treated for schizophrenia with prescriptions of Mellaril and 
Elavil.  In August 1995, he was given an assessment which 
included possible acneform rash.  In October 1995, he claimed 
a worsening of skin symptoms after being given an unknown 
injection in 1991.  A punch biopsy pathology report in 
October 1995 indicated a diagnosis of chronic, active 
junction-reticular dermatitis with focal psoriasiform and 
lichen planus-like features.  It was noted that his overall 
picture was compatible with a neurodermatitic reaction 
(including atopic dermatitis).  In July 1996, he was given an 
assessment of non-specific allergic dermatitis.  Overall, his 
skin disorders have been treated with various prescriptions, 
to include Atarax, Kenalog injections, Cyclocort, Cephalexin, 
Tenovate Ointment, Hydroxynan, Dapsone, Dyphenydramine and 
Tetracycline.  VA skin examination in October 2000 indicated 
an impression of chronic atopic dermatitis and 
neurodermatitis.  

III.  Applicable law and regulation

Compensation is payable for a disability or disease which is 
proximately due to or the result of a service connected 
disease or injury.  See also 38 C.F.R. § 3.310(a) (2002).  
The Court of Appeals for Veterans Claims has construed this 
provision as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

Compensation may also be payable for disease or injury which 
is proximately due to VA treatment under the provisions of 
38 U.S.C.A. § 1151.  The current provisions of 38 U.S.C.A. 
§ 1151, which require that entitlement to benefits for any 
injury or disease resulting from VA treatment be established 
by proof of fault or accident on the part of VA, only apply 
to claims filed on or after October 1, 1997.  VAOPGCPREC 01-
99 (Feb. 16, 1999).  See generally Brown v. Gardner, 513 U.S. 
115 (1994).  The veteran's claim was filed prior to October 
1, 1997, and is governed by the former provisions of 38 
U.S.C.A. § 1151 which, in pertinent part, provided that:

"Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, 
... and not the result of such veteran's own 
willful misconduct, and such injury or aggravation 
results in additional disability ..., disability 
or death compensation... shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect prior to October 1, 1997, 
38 C.F.R. § 3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran ...  'Necessary 
consequences' are those which are intended to 
result from, or where intended to result from, the 
examination or medical or surgical treatment 
administered.  Consequences otherwise certain or 
intended to result from a treatment will not be 
considered uncertain or unintended solely because 
it had not been determined at the time consent was 
given whether that treatment would in fact be 
administered."

To prevail, it was necessary to show that any additional 
disability, or aggravation of a disease or injury, was 
actually the result of VA treatment and not merely 
coincidental therewith.  The Supreme Court of the United 
States interpreted the above- mentioned provisions as 
requiring proof of a causal connection between VA medical 
treatment and additional disability.  Gardner, 115 S.Ct. at 
556 n3 ("[i]t would be unreasonable ... to believe that 
Congress intended to compensate veterans for the necessary 
consequences of treatment to which they consented (i.e., 
compensating a veteran who consents to the amputation of a 
gangrenous limb for the loss of limb)."

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159.  as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

IV.  Compensation for loss of use of a creative organ

The veteran alleges that his VA prescribed medication for his 
skin disorder has caused a permanent impotence disorder.  
During his hearing before the RO in January 1998, he 
testified that a VA dermatologist advised him that a 
temporary impotence problem could be a side-effect of one of 
the medications being prescribed.  He reports the onset of 
impotence following being prescribed the unnamed VA 
medication, and having the dermatologist refer him to an 
urologist for his impotence problem.  He has discontinued use 
of the medication which he believes caused his impotence, but 
the problem has persisted despite several attempts at 
treatment.  The veteran's representative recently alleged 
that the veteran's impotence stems from VA prescribed 
medications for his service connected psychiatric disability.

The evidence of record first reflects the veteran's complaint 
of impotence in January 1991 at which time he was given 
prescriptive treatment.  Thereafter, he reports continued 
impotence problems.  There is no competent evidence of 
record, however, that suggests that the veteran's impotence 
was caused and/or aggravated by his use of VA prescribed 
medication for his non-service connected skin disability.  
Similarly, there is no competent evidence of record that 
suggests that the veteran's impotence was caused and/or 
aggravated by his use of VA prescribed medication for his 
service connected psychiatric disability.  To the contrary, 
the evidence reveals treatment for impotence prior to being 
prescribed Mellaril and Elavil by VA in September 1992.  The 
evidence also reflects the veteran's denials of taking 
medications for his service connected psychiatric disability 
from the 1980's to 1992.  The Board, therefore, must find 
that there is no competent evidence of record that the 
veteran's claimed impotence disorder was caused and/or 
aggravated by his use of VA prescribed medication for his 
service connected and non-service connected disabilities.  
The claims for compensation under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310 are, therefore, 
denied.

In so holding, the Board has considered the veteran's opinion 
that his impotence results from VA prescribed medications.  
However, the veteran's own self-diagnosis and theory of 
causation holds no probative value in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. §3.159(a) (2002).  It would be impermissible for 
the Board to find in favor of the veteran in the absence of 
competent medical opinion supporting his claim of additional 
disability.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992) 
(a medical basis must be identified at arriving at a 
conclusion which is contrary to one expressed by a trained 
medical professional).  The benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002).

V.  Compensation for skin disability

The veteran also alleges that VA prescribed medication for a 
minor skin disorder has aggravated the skin disorder and/or 
caused additional skin disorders.  When the veteran first 
presented for VA treatment in November 1989, he complained of 
a 4-5 month history of itching all over his body for 4-5 
months, and was noted to have diffuse pruritis nodules over a 
significant amount of his body.  He was given an initial 
diagnosis of diffuse dermatitis and "? Eczematous."  There 
is no competent evidence of record that suggests that the 
veteran's initial skin disorder was aggravated by VA 
prescribed medications for his skin and/or that his 
subsequently diagnosed skin disorders were caused or 
aggravated by VA prescribed medications for his skin.  
Furthermore, there is no competent evidence of record that 
suggests that the veteran's skin disorders were caused and/or 
aggravated by his use of VA prescribed medication for his 
service connected psychiatric disability.  Rather, the 
evidence reveals treatment for an extensive skin disorder 
several years prior to being prescribed Mellaril and Elavil 
by VA in September 1992.  The only evidence of record 
suggesting such a causal relationship consists of the 
opinions voiced by the veteran and his representative which 
hold no probative value as to diagnosis and etiology.  See 
Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. §3.159(a) (2002).  
The Board, therefore, must find that there is no competent 
evidence of record that the veteran's claimed skin disorders 
were caused and/or aggravated by his use of VA prescribed 
medication for his service connected and non-service 
connected disabilities.  The claims for compensation under 
the provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310 
are, therefore, denied.  The benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151 and/or 38 C.F.R. § 3.310, for an impotence 
disorder is denied.

Entitlement to compensation, under the provisions of 38 
U.S.C.A. § 1151 and/or 38 C.F.R. § 3.310, for a skin disorder 
is denied.


	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

